 

Exhibit 10.38

 

AMENDMENT NO. 1 TO
PUT & CALL AGREEMENT



 

This AMENDMENT NO. 1 TO PUT & CALL AGREEMENT, dated as of December 19, 2014
(this “Amendment”), is entered into by and among RCS Capital Corporation (the
“Company”), Luxor Capital Partners, LP, Blue Sands LLC, Blue Sands B Inc., Blue
Sands C Inc., and Blue Sands D Inc. (collectively, the “Investors”) and the
existing members of RCS Capital Management, LLC (together with the Company and
the Investors, the “Parties”).

 

WHEREAS, on April 29, 2014, the Parties entered into a Put & Call Agreement (the
“PCA”);

 

WHEREAS, on December 12, 2014, the Company entered into a Securities Exchange
Agreement (the “SEA”) with Luxor Capital Group, LP and the other investors
identified on the signature pages of the SEA, all of whom are affiliates of the
Investors, which provides for, among other things, the exchange of Series A
Preferred Stock (as defined in the SEA) for Series C Preferred Stock (as defined
in the SEA) following the satisfaction or waiver of certain conditions.

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, hereby
agree to the following:

 

1.     This Amendment shall become effective on the date hereof (the “Effective
Date”).

 

2.     On the Effective Date, Section 1.1(tt) of the PCA is hereby amended and
restated in its entirety as follows:

 

““Put Settlement Amount” means, as to the Put Interest, such number of shares of
Class A Common Stock equal to (i) the number of shares of the Class A Common
Stock outstanding (plus the amount of Class A Common Stock issuable upon
conversion of all outstanding 7% Series C Convertible Preferred Stock and 5.00%
Convertible Senior Notes due 2021 at such date) at the time of the Put Exercise
Notice multiplied by (ii) the Percentage Interest that is attributable to the
Put Interest, multiplied by (iii) 0.15.”

 

3.     On the Effective Date, Section 5.12 of the PCA is hereby amended and
restated in its entirety as follows:

 

Section 1.              Section 5.12. Ownership Limits.

 

(a)          At any time when the Investor then Beneficially Owns 9.9% or less
but greater than 4.9% of the Class Common Stock outstanding, in no event will
the Investor be allowed to accept Class A Common Stock, including Class A Common
Stock obtained upon conversion of the Series C Preferred Shares or otherwise
(taking into account Class A Common Stock owned by any Person deemed to be, with
respect to such shares, a Beneficial Owner ) that, when taken together with the
Class A Common Stock otherwise held, collectively exceeds 9.9% of the Class A
Common Stock outstanding on the Trading Day immediately preceding the Put
Exercise Notice or Call Exercise Notice, as applicable (each as appropriately
adjusted for share splits, share dividends, combinations, recapitalizations and
the like and taking into account the number of Class A Common Stock resulting
from such conversion). The Investor, on the one hand, and the Company, on the
other hand, agrees that this provision is for the benefit of the Investor and
can be waived by the Investor on 65 days prior written notice to the Company.

 

 

 

 

(b)          At any time when the Investor then Beneficially Owns 4.9% or less
of the of the Class A Common Stock outstanding, in no event will the Investor be
allowed to accept Class A Common Stock, including Class A Common Stock obtained
upon conversion of the Series C Preferred Shares or otherwise (taking into
account Class A Common Stock owned by any Person deemed to be, with respect to
such shares, a Beneficial Owner ) that, when taken together with the Class A
Common Stock otherwise held, collectively exceeds 4.9% of the Class A Common
Stock outstanding on the Trading Day immediately preceding the Put Exercise
Notice or Call Exercise Notice, as applicable (each as appropriately adjusted
for share splits, share dividends, combinations, recapitalizations and the like
and taking into account the number of Class A Common Stock resulting from such
conversion). The Investor, on the one hand, and the Company, on the other hand,
agrees that this provision is for the benefit of the Investor and can be waived
by the Investor on 65 days prior written notice to the Company.

 

For purposes of this Section 5.12, “Beneficial Owner” shall mean a “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act).

 

4.   The PCA and this Amendment constitute the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
negotiations, representations or agreements relating thereto, whether written or
oral. No amendment or modification of this Amendment shall be valid or binding
upon the parties unless in writing and signed by the Parties; provided, however,
if the SEA is terminated for any reason prior to the Effective date, this
Amendment will terminate automatically, without requiring any action of any kind
to be taken by the Parties, and shall be null and void and without further
effect thereafter.

 

5.   Except as specifically amended by this Amendment, the PCA shall remain in
full force and effect and the PCA, as amended by this Amendment, is hereby
ratified and affirmed in all respects. Following the Effective Date, each
reference in the PCA to “this Agreement,” “herein,” “hereunder” or words of
similar import shall mean and be a reference to the PCA as amended by this
Amendment.

 

6.   The Parties agree that if any provision of this Amendment is found to be
invalid or unenforceable, it will not affect the validity or enforceability of
any other provision. This Amendment shall be governed by the laws of the State
of New York, without regard to the choice of law principles thereof.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Amendment as of the date
first above written.

 

  RCS CAPITAL CORPORATION         By: /s/ Edward M. Weil, Jr.   Name: Edward M.
Weil, Jr   Title: Chief Executive Officer

 

 

 

 

  INVESTOR:       LUXOR CAPITAL PARTNERS, LP         By: /s/ Norris Nissim  
Name: Norris Nissim   Title: General Counsel         BLUE SANDS LLC         By:
/s/ Norris Nissim   Name: Norris Nissim   Title: General Counsel         BLUE
SANDS B INC.         By: /s/ Norris Nissim   Name: Norris Nissim   Title:
General Counsel         BLUE SANDS C INC.         By: /s/ Norris Nissim   Name:
Norris Nissim   Title: General Counsel         BLUE SANDS D INC.         By: /s/
Norris Nissim   Name: Norris Nissim   Title: General Counsel

 

[Signature Page to Amendment No. 1 to Put & Call Agreement]

 

 

 

 

 

  existing members:         By: /s/ Nicholas S. Schorsch   Name: Nicholas S.
Schorsch               By: /s/ Shelley D. Schorsch   Name: Shelley D. Schorsch  
            By: /s/ William M. Kahane   Name: William M. Kahane              
By: /s/ Peter M. Budko   Name: Peter M. Budko               By: /s/ Edward M.
Weil, Jr.   Name: Edward M. Weil, Jr               By: /s/ Brian S. Block  
Name: Brian S. Block

 

 



